Title: Petition of Certain Deserters, with Jefferson’s Observations, [before 7 October 1780]
From: Certain Deserters
To: Jefferson, Thomas



[Before 7 October 1780]

To his Excellency Thomas Jefferson Esqr. Governor of Virginia, and the Honble. Members of the Council.
The petition of sundry persons whose Names are hereto Subscribed, most humbly sheweth,

That your said Petitioners being of the Goochland Militia lately March’d to Hillsborough in divisions, and with shame and Sorrow acknowledge the disgracefull rout your said Petitioners, with most of the Militia soon after sustain’d, but the[y] humbly hope that when plain facts are made known to your Honble Board, it will in some measure take off the Odium your said Petitioners at the time labours under; Being raw and ignorant of discipline and under officers (generally) as undisciplin’d as your Petitioners, who being Order’d not to fire, untill they had the word, and then to advance with charg’d Bayonetts occasion’d the Confusion which soon follow’d. When your said Petitioners arriv’d at Hillsborough, destitute of money, a Shirt to shift th[em,] and even Clothes to wear, apply’d to their Officers for leave to come in and procure such Supplies as their poor families could furnish, altho’ such permission was not obtain’d, yet with the Connivance of several of their Officers they came in, and with the utmost diligence were returning back, met sundry of their old Companions who said they would not be receiv’d at Head Quarters, but were deem’d Continental Soldiers for Eight Months.
Your said Petitioners having no intention of desertion, then deliver’d themselves up to the County Lieutenant, and are now under Marching Orders. They wish not to Repine at their Lott, in performing a Tour of duty in so good a Cause, but most of them being very poor Men, with family’s of small Children unable to Labour, must enevitably loose great part of their Stocks, by the shortness of their present Crops. What then must be the distresses of their helpless families the ensuing Year, should they be deem’d Soldiers Eight Months longer.
Your Petitioners therefore pray, that your Honourable Board will be Graciously pleas’d to take the premisses under your Consideration and remit the additional service, and your Petitioners shall ever pray &c.


David England
John Askew
[Arthur Slaughter?]


Benjamin [Adams?]
Robert George
William Cosby


David Mitchel
Nathan Wingfield
Buucer Carrol


Aaron [Nash?]
Ruben [Slaughter?]
Humphrey Parrish


Thomas [Minton?]
James Busby
John Gilliam


Robert Groom
Eleaser Williams
William Utley




<Peter Walker>


Goochd. Sc.
The Subscribers as soon as they came into said County delivered  up themselves to me and are, and seem willing to March immedeatly to Hillsborough.
John Woodson C. Lt. Goochd.
I think the within Pettition reasonable and True.
 Jno. Hopkins
 Jolley Parrish
 John Curd
I have no power to remit the sentence of the law, nor do [I] know any power which can, except the General assembly unless the Commander in chief to the Southward shou[ld] think proper to discharge the petitioners at any certain point of time short of the eight months, which it does not appear probable to me he will do.
Octob. 7. 1780

Th: Jefferson

